Title: To George Washington from Brigadier General William Smallwood, 4 December 1777
From: Smallwood, William
To: Washington, George



Sir,
Camp [Whitemarsh, Pa.] December 4th 1777

It will be unnecessary to point out the sufferings of the Continental Troops, from their various hard Duty, & distresses for want of Cloathing, particularly in the Articles of Blankets, Shoes, Stokings, the most essential part to enable them to encounter the severity of a Winter Campaign, and the improbability of procuring those necessary Supplies, without which our prospect of success in an undertaking of this Nature must be unpromising & fruitless—The Army has already & is daily diminishing by Sickness, which has in a great measure proceeded from the want of these necessary Articles—The discontent, the disposition for resigning, & the Complaints which so generally prevail among the Officers, arising in some Instances from the unsettled State of their Recruiting Accounts (which prevents the draft of their Pay) of their Rank, in other Instances the partial Promotions which have been made, & the exorbitant Prices paid for what they must unavoidably purchase, (overrunning their Pay) renders them destitute & unable to appear suitable to their Rank, or even decent & comfortable, which calls for redress, & respite to regulate & remedy, this can not be made or obtained in the course of a Winters Campaign.

Your Excellency can be no stranger to their Distress, and the justice & motives of their Complaints, & desire to resign, which if not speedily remedied must have a dangerous Tendency, & a Winter Campaign must rather increase than diminish their sufferings in, & objections to the Service—abstracted from wch it must lessen, inervate, & render your Troops less formidable, & may give an irretrievable check to your Advances in the Spring, at a Time when the Enemy will come out in high Spirits & Vigor, & perhaps may more than avail themselves of any acquisitions gained by it—from which, & sundry other Reasons which might be suggested, I am against a Winter Campaign, ’tho at the same Time I shou’d object to the Troops being Canton’d so remote as to afford little or no cover to the Country, this might have a bad Tendency in several Respects, as it wou’d enable the Enemy to procure Supplies without any risque, at the same Time that it wou’d discourage the Inhabitants, & subject them to be insulted & plundered, & the Soldiery being lulled into Security wou’d be inattentive to Discipline, & in all probability so scattered over the Country, as to render it difficult to draw them to a Point, in order to open the Campaign early in the Spring, & prosecute your Measures with Vigor & Success.
An Attack on Philada this Winter, I think neither advisable or practicable without Subjecting the Army to too great a Loss, this cannot be effected in Front, & an Attempt in Rear & on the left Flank (the only probable way of making an impression) must depend upon Contingencies, which in all probability upon our taking a Position on the other side of the Schuylkill, will be sufficiently guarded against, nor in this cold dead Season do I think the Aids expected from [the] Militia are at all to be depended on—I shou’d therefore judge it more prudent, immediately to take the most eligible Position, for the Security, relief & discipline of the Troops, having in View to cover as much as may be the Country, and awe the Enemy from making depredations & shou’d the States fall on Measures of filling up their Regts, or supplying you with a formidable Body of Militia early in the Spring, your Prospects of Success wou’d be enlarged & better’d & it’s likely a deep stroke might be made, before the Enemy cou’d possibly be reinforced. I have the Honor to be &c. your Excellency’s most Obedt Hble Sevt

W. Smallwood

